Order of the Appellate Term entered in the office of the clerk of the County of New York on December 17, 1975, which affirmed (one Justice dissenting) a judgment of Stadtmauer, J., and a jury, entered in the office of the clerk of the Civil Court, New York County, on March 27, 1975 in plaintiffs favor in the sum of $5,900, unanimously affirmed, without costs and without disbursements. The issues *569concerning the agreement whereby the plaintiff was to receive a bonus of $225 per week for six months were properly left to the jury. It was the jury’s function to determine the credibility of the witnesses on each side, and there is no basis for interfering with the conclusion that the plaintiff was to be believed. We find that the evidentiary rulings by the trial court were proper. Inasmuch as defense counsel consented to the suggestion of the Trial Judge that "the jury [is] to be instructed that if they find for the plaintiff that they should so state and that it would be against both defendants”, there is no valid reason now to vacate the judgment insofar as it concerns 345 Sixth Avenue Corporation. Nor is there any basis to vacate the judgment as against La Groceria, Inc. Concur—Kupferman, J. P., Lupiano, Birns and Silverman, JJ.